DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isaka et al. (JP 2003-3239808), provided in IDS.
Isaka et al. disclose (at least in Fig. 13):

    PNG
    media_image1.png
    263
    464
    media_image1.png
    Greyscale

Claim 1:	An optical substrate, comprising: 
a base (a lens array 34 considered as a base) having translucency
a translucent layer (a lens array 31 considered as a translucent layer) having translucency
a lens layer (a lens array 33 considered as a lens layer) that is disposed between the base 34 and the translucent layer 31 and includes a lens assembly including a plurality of lenses, wherein
the lens assembly (i.e. middle portion of the lens layer 33) and the base 34 are disposed with a space (a gap 40) therebetween
the lens layer 33 includes a through hole that be disposed through the lens layer in a thickness direction (Fig. 13; par. [0063]: through holes formed in lens arrays 32, 33 and 34)
the translucent layer 31 is disposed over the through hole ([par. [0063]: alignment key 35 erected from the lens array 31, and through holes through which the alignment keys 35 pass are formed in other lens arrays 32, 33 and 34)
Claim 2:
wherein the translucent layer 31 includes a connection portion 35 coupled to the base 34 through the through hole
Claim 3:
wherein the lens layer 33 includes a second through hole that extends through the lens layer in a thickness direction (Fig. 13; par. [0063])
Claim 4:
wherein the lens assembly is disposed between the through hole and the second through hole in plan view when viewed from a thickness direction of the lens layer (Fig. 13)
Claim 5:
wherein the lens assembly has a shape extending in a longitudinal direction in the plan view, and the lens layer includes the through hole and the second through hole disposed along the longitudinal direction of the outer shape (Fig. 14: considered the lens assembly with a longitudinal direction is the direction where the through hole and the second through hole disposed on the outer shape)
Claim 6:
wherein the lens assembly has a shape extending in a longitudinal direction in the plan view, and the lens layer includes the through hole and the second through 
Claim 8:
wherein the lens assembly has a longitudinal outer shape in the plan view, and the lens layer includes the through hole and the second through hole disposed along a longitudinal direction of the outer shape or a direction orthogonal to the longitudinal direction (Fig. 14)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Isaka et al. (JP 2003-3239808), provided in IDS.
Claim 7:
	Isaka et al. do not explicitly disclose wherein the lens layer includes a third through hole that extends through the lens layer in the thickness direction, and a fourth through hole that extends through the lens layer in the thickness direction, the lens assembly is 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the lens layer included a third through hole that extends through the lens layer in the thickness direction, and a fourth through hole that extends through the lens layer in the thickness direction, the lens assembly disposed between the third through hole and the fourth through hole in the plan view, and the lens layer included the third through hole and the fourth through hole disposed along the longitudinal direction. 
	Doing so would have the lens layer fixed to the base through the translucent layer more accurate, thus, high performance optical characteristics can be achieved. 
Claim 9:
	Isaka et al. do not explicitly disclose a light shielding film that does not overlap the lens assembly in plan view when viewed from a thickness direction of the lens layer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a light shielding film that does not overlap the lens assembly in plan view when viewed from a thickness direction of the lens layer. 
	Doing so would shield the unwanted light in the optical substrate.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Isaka et al. (JP 2003-3239808), provided in IDS, in view of Nimura (US 2014/0118664).
Claim 10:
	Isaka et al. do not explicitly disclose the optical substrate further comprising: an electrode that is disposed on an opposite side from the lens layer with respect to the translucent layer and has translucency; and a second translucent layer that is disposed between the electrode and the translucent layer and has translucency. 
	Nimura discloses (Fig. 3) an optical substrate 20 comprising an electrode 28 that is disposed on an opposite side from the lens layer 12 with respect to the translucent layer 23 and has translucency; and a second translucent layer 25 that is disposed between the electrode and the translucent layer and has translucency. 

    PNG
    media_image2.png
    492
    651
    media_image2.png
    Greyscale


Claim 11:
	Isaka et al. do not explicitly disclose an electronic apparatus, comprising: the optical substrate according to claim 1. 
	However, it is an intended use, and having said optical substrate employed in an electronic apparatus, such as an electronic book or a personal computer would have been obvious to one of ordinary skill in the art (Nimura, [0172]).
Allowable Subject Matter
Claim 12 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests alone or in combination that a method for manufacturing an optical substrate, comprising a combination of various “forming a base having translucency; forming, on the base, a lens layer including a lens assembly including a plurality of lenses; and forming, on the lens layer, a translucent layer having translucency, wherein a through hole that extends through the lens layer in a thickness direction is formed during the formation of the lens layer, a space is formed between the lens assembly and the base by etching using the through hole after the formation of the lens layer and before the formation of the translucent layer, and the through hole is filled by the translucent layer during the formation of the translucent layer” as set forth in claim 12.
Isaka et al. (JP 2003-329808) disclose (Fig. 13) a method for manufacturing an optical substrate comprising forming a base 34 having translucency; forming, on the base, a lens layer 33 including a lens assembly including a plurality of lenses; and forming, on the lens layer, a translucent layer 31 having translucency, wherein a through hole that extends through the lens layer in a thickness direction is formed during the formation of the lens layer (par. [0063]).
However, Isaka et al. lack disclosure of a space is formed between the lens assembly and the base by etching using the through hole after the formation of the lens layer and before the formation of the translucent layer, and the through hole is filled by the translucent layer during the formation of the translucent layer.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- April 16, 2021